Citation Nr: 1530511	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  A July 2014 rating decision granted a separate 10 percent rating for right thigh impairment with limitation of flexion, effective December 4, 2013.  In March 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

During the March 2015 hearing, the Veteran testified that he has incapacitating episodes every day, when he cannot move his hip or get up at all.  He stated that he receives ongoing treatment for his right hip from J.S., M.D., and was pending clearance from a cardiologist for right hip replacement surgery.  He requested and was afforded a 60-day abeyance period for submission of additional evidence, including updated records of private treatment for his right hip disability.  However, that time period lapsed and no additional evidence was received.  The most recent records of private treatment from Dr. J.S. associated with the record on appeal are from April 2007.  As the Veteran has identified private treatment records that are outstanding, and alleges that they are pertinent and would support his claim for a rating in excess of 10 percent for right hip DJD, a remand to secure the records is necessary.  

As the Veteran's claim is being remanded for additional development, any updated records of VA treatment since December 2013 should also be secured for the record.  
Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right hip disability (to specifically include complete records of treatment from Dr. J.S.) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  

2. The AOJ should secure for the record copies of the complete updated clinical records (i.e., those not already in the record) of all VA treatment or evaluation that the Veteran has received for his right hip disability since December 2013.  

3. Thereafter, if deemed necessary upon review of the current records and additional records received (i.e., if the records suggest a worsening of the right hip disability), the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected right hip disability.  In such event, the entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

